                                         Case 5:12-cv-03237-EJD Document 1287 Filed 08/31/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     MARK FEATHERS,                                       Case No. 20-cv-06029-VKD
                                                         Plaintiff,
                                   9
                                                                                              ORDER REFERRING CASE AND
                                                  v.                                          REQUEST TO CONSIDER WHETHER
                                  10
                                                                                              CASES ARE RELATED
                                  11     THOMAS A. SEAMAN,
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           On August 20, 2020, pro se plaintiff Mark Feathers filed this action against Thomas Seaman

                                  15   and moved for leave to proceed in forma pauperis (“IFP”). Dkt. Nos. 1, 2. The complaint concerns

                                  16   events arising out of another case before the Honorable Edward J. Davila: SEC v. Small Business

                                  17   Capital Corp, Case No. 12-cv-03237-EJD. Dkt. No. 1 at 1. Mr. Feathers has also moved to relate this

                                  18   action to the one before Judge Davila. Dkt. No. 4. Pursuant to Civil Local Rule 3-12(c), the

                                  19   undersigned refers this action to Judge Davila to consider whether the cases are related.

                                  20          IT IS SO ORDERED.

                                  21   Dated: August 31, 2020

                                  22

                                  23
                                                                                                      VIRGINIA K. DEMARCHI
                                  24                                                                  United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28
